MEMORANDUM **
California state prisoner Brian Tracey Hill appeals pro se the district court’s summary judgment in favor of appellees Alameda County Sheriff Deputies Moore, Hesselein, Tolero, White and Doe defendant Sargent of the Third Watch in Hill’s 42 U.S.C. § 1983 action alleging that the officers used excessive force during a physical altercation. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm in part, vacate in part, and remand.
On November 17, 1997, a physical altercation occurred between Hill and Alameda County Sheriffs Deputies. This incident is the factual basis for Hill’s § 1983 action. The district court granted summary judgment in favor of the defendants after find*565ing that as a result of the altercation Hill was convicted of battery. See Heck v. Humphrey, 512 U.S. 477, 487, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994) (holding that a state prisoner’s claim for damages is not cognizable under § 1983 if “a judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or sentence,” unless the prisoner can demonstrate that the conviction or sentence has previously been invalidated).
Our examination of the record, however, reveals that Hill’s battery conviction relates to Deputy Moore only. Accordingly, Heck does not bar Hill’s civil rights action against the other defendants.1
AFFIRMED in part, VACATED, in part, and REMANDED for further proceedings consistent with this disposition. Each party to bear its own costs.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. In light of our decision, we do not reach the merits of Hill's remaining contentions on appeal.